          Case 2:20-cv-02207-KJD-NJK Document 33 Filed 09/21/21 Page 1 of 1




 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
 8   PATRICIA A. RAMSEY,
                                                          Case No. 2:20-cv-02207-KJD-NJK
 9          Plaintiff(s),
                                                                         Order
10   v.
                                                                    [Docket No. 25]
11   P.F. CHANG’S CHINA BISTRO, INC.,
12          Defendant(s).
13         Pending before the Court is Plaintiff’s motion for spoliation sanctions. Docket No. 25. In
14 light of the parties’ settlement, Docket No. 30, the motion is hereby DENIED without prejudice.
15 Moreover, the order regarding a reply brief (Docket No. 31) is VACATED.
16         IT IS SO ORDERED.
17         Dated: September 21, 2021
18                                                             ______________________________
                                                               Nancy J. Koppe
19                                                             United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                   1
